BYRD, J.
1. By the joinder in error and the unqualified submission of the cause, the appellee waived the motions for a certiorari, and to dismiss the appeal, made in the brief of his counsel.
2. The main question in this case is, whether or not the order of the probate court granting letters of administration to appellant is void ? If it is, then the court below did not err in setting aside the decree in his favor against appellee.
The probate court, on the 5th day of March, 1866, appointed appellant administrator, with the will annexed, of Dr. Johnson. On the 23d day of November, 1865, the court dismissed an application of the widow, who was principal legatee under the will, for letters of administration, and on the same day she appealed from the order of dismissal to the supreme court and gave security for the costs of appeal, which was approved by the judge of probate. These facts appear upon the record. It does not appear whether the appeal was prosecuted any further, but we must at least take judicial notice of the dockets and records of this court, and that they do not show that the case was ever docketed in this court, or that the decree of the court was ever affirmed on certificate; and we further take judicial notice of the fact, that the January term of the year 1866, of this court, extended beyond the 5th day of March, 1866.
*466Under this state of facts, and of the record, the question of the validity of the appointment of appellant as administrator of Dr. Johnson, is not free from difficulty. — Matthews v. Douthitt, 27 Ala. 273.
We propose to notice some of the cases decided by this court bearing on this question.
In the case of Haden & Everett v. The United States, 4 Por. 373, the court held that a writ of error not returned to the term to which it was sued out, became a nullity, or at least that in that case it had become so, and the case of Blair et al. v. Miller et al., 4 Dal. 21, is referred to, which fully sustains the doctrine. In the case of the United States v. Haden et al., 5 Por. 533, the court held that a judgment could not be affirmed on a certificate of an appeal taken to a previous term of the supreme court, when a new appeal had been taken which was then pending in this court. But it is clearly indicated that under the statute then in force, the affirmance would have been granted, if the second appeal had not been pending.
In the case of Tardy v. Murray et al., 17 Ala. 585, the court reaffirm the cases in 4th and 5th Por., and say that “ the party has until the close of the third day of the next term, to which it is made returnable, within which to file it; ” and again, “ a party can not sue out a new writ until the first becomes a nullity by not being returned to the court ■ to which it is returnable; and as a new writ could not be sued out until after the expiration of the term to which the first writ was made returnable, the party against whom it was issued would always have the term to which it was returnable, within which to affirm on certificate.”
It may be remarked that this last quotation from the opinion, was not necessary to the decision of the case then before it, though it was not irrelevant to the question under consideration.
In the case of Perryman v. Camp, 24 Ala. 438, the court held that “ the law requires the transcript to be filed at the term to which the appeal was taken, and if this is not done, it is discontinued;” and on motion to dismiss the ap peal on the ground that the transcript was not filed until a *467term subsequent to the one to which the appeal was taken, the court dismissed it, and refused to affirm the judgment.
In the case of Carleton & Slade v. Goodwin, Executor, decided at the June term, 1867, this court held, in effect, that a failure to file a transcript at the term to which the appeal is taken, is a discontinuance of the appeal, and that no affirmance of the judgment will be allowed at a term subsequent to the one to which the appeal was taken, upon a certificate given after the expiration of the term.
§ 3080 of the Code requires the transcript to be filed with the clerk of the supreme court on or before the third day of the term to which the appeal is taken. § 3031 authorizes this court to affirm the judgment, if the transcript is not filed within the first three days of the court, upon the production of the certificate of the proper officer that an appeal has been taken; and it further provides that “ for good cause shown, the court may reinstate the cause during the term.”
Under these decisions and provisions of the Code, the question at what time the appeal is to be considered as discontinued, is left undecided.
Suppose, in the case before us, the appellee in the appeal of Mrs. Johnson had, on the 4th day of the January term, 1866, upon the production of the certificate of the probate judge, procured an affirmance of the order dismissing her application for letters, and then upon application, had obtained letters from the probate court, to be issued to himself as administrator of Dr. Johnson, and after that Mrs. Johnson, at that term, had filed a transcript, and had the cause reinstated and heard, and the court should have reversed the order of the probate court, dismissing her application, what would have been the effect of such reversal on the order appointing an administrator, and upon his acts as such ?
§ 1694 of the Code provides that “no letters iii chief must be granted until the appeal is finally disposed of.” When is the appeal finally disposed of within the meaning of this section of the Code? The statute requires the clerk of the court to make out and forward certificates of affirmance or reversal of cases of each division within five *468days after the expiration of the time set for the hearing thereof. If, then, the clerk, at the expiration of the time set for the fifth division, had forwarded in January, 1866, to the judge of probate a certificate of affirmance of his order dismissing the application of Mrs. Johnson, it would certainly have been legal for the judge to have made an appointment such as he made on the 5th March, 1866. But suppose after that, Mrs. Johnson should have had the affirmance set aside and filed a transcript, and reversed the order dismissing her application, could such a result render the appointment of appellant as administrator void ? We think not. His acts would be valid and his appointment only voidable. To hold otherwise would not be in harmony with long settled principles, and would lead to consequences ruinous to the interests of creditors and distributees, or to the administrators.
In the case before us, we think it more consonant with reason, and in harmony with sound principles, to hold, that upon the failure of Mrs. Johnson to file a transcript within the first three days' of the term of the court to which the appeal was taken, the probate court could proceed to appoint an administrator, whose appointment and acts would be defensible upon the principles applicable to the case above supposed. If, afterward, she had filed a transcript and reversed the order of dismissal of her application, then the same principles would be applicable as in the case supposed. The term of the court to which she took her appeal was kept open until the last Saturday in May, 1866. Did the statute contemplate the deprivation of the power of the court to appoint an administrator beyond the time to which, by law, the appellant, Mrs. Johnson, was required to file a transcript. We think not, unless it had been filed as required by law.
If an affirmance had been taken on her appeal, on the 4th day of the term, and certified to the judge of probate, it seems too clear to us for question, that the probate judge would not be compelled to wait until the termination of the session of the court to see whether Mrs. Johnson would file a transcript and reinstate the cause. Tet, if he had made no appointment, and had been notified by the *469clerk tbat tbe affirmance had been set aside by tbe court, and tbe certificate recalled, be would not be authorized to make an appointment until tbe appeal was disposed of. We bold tbat tbe appointment of appellant was not void.
In tbe case of Ikelheimer v. Chapman, Administrator, 32 Ala. 680, tbis court decided tbat “tbe probate court, as to its jurisdiction to grant letters testamentary, and of administration, was a court of general jurisdiction,” and tbat the constitution bestows a jurisdiction, as to those subjects, “ which is original, unlimited and general.”
In tbe case of Curtis v. Williams, 33 Ala. 573, tbe court say, “ tbat tbe provisions of § 1696, specifying certain causes for which an administrator may be removed, do not apply to such a case or destroy tbe inherent right of the court to revoke letters improvidently granted.”
In tbe case of Cray's Administrator v. Cruise, 36 Ala. 561, this court decided that an order appointing an administrator de bonis cannot be held void in a collateral proceeding, because it fails to show tbe appointment and removal, resignation, or death of tbe administrator-incbief. — Ragland v. King's Administrator.
We submit tbat it would have been more correct for tbe court to have said tbat tbe order could not have been attacked in a collateral proceeding on either or all of those grounds. Eor, whenever an order or act is void in law, for any cause, it can be so shown in any proceeding, collateral or otherwise. And tbe true distinction between void and voidable acts, orders, and judgments, is, tbat tbe former can always be assailed in any proceeding, and tbe latter, only in a direct proceeding. Some confusion has arisen by tbe loose use of tbe term “ void ” in decisions, and occasionally in tbe test books.
In tbe case of Jennings vs. Moses, 38 Ala. 463, tbis court held tbat tbe grant of administration to a party “ was voidable and revocable, because it was a general administration granted, as in case of intestacy, when tbe deceased died testate, leaving a nuncupative will.” Sound policy, and tbe interests of society, require that tbe courts should never bold any transaction of individuals, or any *470order, judgment or decree, of a court, null and void, where it can be declared voidable only.
The latter must be effected by a direct proceeding, and leaves the rights of all parties in a different condition from what they would be, if pronounced void. Besides, in a proceeding to avoid an act or judgment prejudicial to the rights of the actor, all parties in interest are before the court, and their rights protected; or, if not before the court, will not be prejudiced. Many illustrations might be made to show the wisdom and sound policy of this doctrine, which will suggest themselves to the professional mind.
Upon the reasoning and principles announced in the authorities cited in this opinion, we hold :
1. That the grant of letters to appellant was not void.
2. That the court having revoked the letters as unadvisedly granted, and having jurisdiction to do so, we can not review this action of the court, upon the evidence, as the bill of exceptions does not purport to set it all out.— Ward v. Cameron's Administrator, 87 Ala. 692.
The decree on the settlement of appellee was final, and so far as the record shows, the appellant was then administrator-in-chief of Dr. Johnson, and his appointment was not void, and hence the decree against appellee is valid and not void. This court is committed to the doctrine that the court of probate has no jurisdiction, at a subsequent term, to set aside a final decree rendered at a former term, unless it is void, ab initio. And the following cases will show the opinion long since entertained by this court on this subject.- — Crothers v. Ross, 15 Ala. 800; Nolan v. Locke, 16 Ala. 52.
The appellee insists, in argument, that as appellant was removed from the office of administrator, and his letters revoked by the court below, that he has no status in this court which authorizes him to attack, on appeal, the decree of the court setting aside the final decree against appelleeBut the appellant has assigned error on this action of the court, and appellee has joined in error on this assignment without objection to the right of appellant to make such an assignment. Under this state of the record, and the *471interest which appellant had in the decree when rendered, we hold that his status in this court is sufficient to authorize us, at his instance, to review the action of the court on this question.
The cause is reversed, for the reason that the probate court had no jurisdiction or authority to set aside the decree against appellant upon the grounds assigned by the court, except the one which asserts, in effect, that the decree is not “ the decree of the court,”' and the records of the probate court, as copied into the bill of exceptions, clearly show, that this ground is not true in fact, and the authorities hold that the final decree of a court of record can not be assailed as to their verity, in a court of law.